Title: To James Madison from Nathan Sanford, 10 September 1804 (Abstract)
From: Sanford, Nathan
To: Madison, James


10 September 1804, New York. “Mr. Ebenezer Stevens of this City has applied to me as the Attorney of the District to defend a suit brought against him by Daniel Cotton for a breach of the charter-party of the Ship Ann Maria chartered by Mr. Stevens as the Agent of the United States for a voyage to Tunis. It is stated by Mr. Stevens that this is an amicable suit instituted by your direction or with your approbation.
“Before I enter upon the defence of the suit I should wish to be precisely instructed upon certain points and therefore take the liberty to refer directly to yourself. The charter party was entered into by Mr. Stevens as the Agent of the United States and this I presume is a good legal defence to any suit brought against him. Is it intended to abandon this defence? I should also wish to be informed what questions particularly and what parts of Mr. Cotton’s claim are intended to be submitted to the decision of the amicable suit.”
